FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 01/17/2020. Applicant has amended claims 1, 11, and 18-19 and canceled claim 20. Claims 1-19 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the outer surface to the inner surface" in lines 11 and 14.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not known and it is ambiguous to which component “the outer surface” and “the inner surface” are referring to.
Claims 12-17 are also rejected because they depend on claim 11.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Critchley (US 7,942,006 B2), and as evidenced by Bronson (US 9,897,320 B2).
Regarding claim 1, Critchley teaches (Figures 1 and 2) a combustor (106 – Figure 1) for a gas turbine engine (Title: “Combustors and combustion systems for gas turbine engines”), the combustor (106) comprising:

a combustion chamber (118 – Figure 1) defined between an inner shell and an outer shell (as evidenced by Bronson – see Figure 2 – combustor liners typically include a hot wall 216 and a cold wall 218 for cooling purposes, the cold wall being considered a “shell”);

a bulkhead (110 – Figure 1) extending between the inner shell and the outer shell; and

a liner panel (114) mounted to one of the inner shell and the outer shell (in this case, liner 114 would be mounted to the outer shell) aft of the bulkhead (110), the liner panel (114) comprising a first section comprising a first plurality (comprising rows 204, 206, 208, 210, and bottom half of 212) of effusion holes (201) extending through the liner panel (114) between an inner surface (113) and an outer surface (115 – Figure 1), a first portion (see annotated Figure 2 on next page) of the first plurality of effusion holes (201) extending in a substantially circumferential direction (+/- X direction), a second portion (see annotated Figure 2 on next page) of the first plurality of effusion holes (201), disposed forward (-Y direction) of the first portion, transitioning from the substantially circumferential direction toward a substantially forward direction (towards upstream end 200), from the outer surface (115) to the inner surface (113) – (shown by the arrows of effusion holes 201 in Fig. 2, which indicate that the effusion hole extends in the direction of the arrows), as a first axial distance from the first portion increases, a third portion (see annotated Figure 2 on next page) of the first plurality of effusion holes (201), disposed aft (+Y direction) of the first portion, transitioning from the substantially circumferential direction to a substantially aft direction (towards downstream end 202), from the outer surface (115) to the inner surface (113) – (shown by the arrows of effusion holes 201 in Fig. 2, which indicate that the 

    PNG
    media_image1.png
    878
    611
    media_image1.png
    Greyscale

Regarding claim 2, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 1, and Critchley further teaches (Figure 2) the liner panel (114) further 
Regarding claim 3, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 2, and Critchley further teaches (Figure 2) the second plurality of effusion holes (201) has a greater density of effusion holes than the first plurality (204, 206, 208, 210, and bottom half of 212) of effusion holes (201) – (as shown in Figure 2, the effusion holes in the row of ref. number “120” are more densely packed, due to the shorter distance in the x-direction between two adjacent holes, than those of rows 204, 206, 208, 210, and bottom half of 212. Therefore, the density of holes in the second section is greater than the average density of holes for the combined rows of 204, 206, 208, 210, and bottom half of 212).
Regarding claim 4, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 3, and Critchley further teaches (Figure 2) each effusion hole (201) of the second plurality of effusion holes (the row of effusion holes 201 where ref. number “120” points to) is directed in the substantially aft direction (as shown in Figure 2, the arrows in row 120 are pointing in the downstream, or aft, direction) from the outer surface (115) to the inner surface (113).
Regarding claim 5, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 4, and Critchley further teaches (Figures 1 and 2) effusion holes (201 – Figure 2) of the second portion (row 204 – Figure 2) of the first plurality of effusion holes (201) are directed toward the bulkhead (110 – Figure 1) so as to direct cooling air toward an aft surface of the bulkhead (as shown in Figure 1, liner panel 114 extends towards bulkhead 110. Therefore, the second portion of cooling holes, which is located near upstream end 200, would direct cooling air toward bulkhead 110).
Regarding claim 6, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 5, and Critchley further teaches (Figure 1) a forward end (200) of the liner panel (114) is axially adjacent the aft surface (above element 110) of the bulkhead (110).
Regarding claim 7, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 5, and Critchley further teaches (Figures 1 and 2) a heat shield panel (see annotated Figure 1 below) mounted to the aft surface of the bulkhead (110 – Figure 1), wherein effusion holes (201 – Figure 2) of the second portion (204 – Figure 2) of the first plurality of effusion holes (201) are configured to provide cooling air for cooling the heat shield panel (as shown in Figure 1, liner panel 114 extends towards bulkhead 110. Therefore, the second portion of cooling holes, which is located near upstream end 200, would direct cooling air toward the heat shield panel).

    PNG
    media_image2.png
    592
    638
    media_image2.png
    Greyscale

Regarding claim 8, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 4, and Critchley further teaches (Figure 4) effusion holes (201) of the first plurality of effusion holes (201) are oriented through the liner panel (114) at an angle (294) between 15 and 35 degrees relative to the inner surface (113) of the liner panel (114) – (Col. 4, ll. 23-26: “The effusion holes 201 are angled such that a longitudinal centerline 292 of the hole forms a 15° to 30° angle 294 with respect to a tangent of the surface 113 of the liner 114”). Note that the range of 15° – 30° overlaps the range of 15° – 35°.
Regarding claim 9, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 4, and Critchley further teaches (Figure 2) the third portion (210 and bottom half of 212) of the first plurality of effusion holes (201) comprises a plurality of effusion hole rows (as shown in Figure 2, the third portion has many rows), each effusion hole row extending in the substantially circumferential direction (left/right of Figure 2) along the liner panel (114) and wherein effusion holes (201) of each effusion hole row of the plurality of effusion hole rows, proceeding axially aft (toward downstream end 202) from the first portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201), are directed increasingly toward the substantially aft direction and away from the substantially circumferential direction (as shown in annotated Figure 2 on page 5, the effusion holes in the first portion start off in the circumferential direction and transition to the aft direction as one approaches row 212).
Regarding claim 10, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 9, and Critchley further teaches (Figure 2) the plurality of effusion hole rows comprises at least four effusion hole rows (as shown in Figure 2, the third portion contains twelve effusion hole rows).
Regarding claim 11, Critchley teaches (Figures 1 and 2) a method for convectively cooling a liner panel (114) of a combustor (106 – Figure 1) for a gas turbine engine (Title: “Combustors and combustion systems for gas turbine engines”), the method comprising:

providing the combustor (106) comprising a combustion chamber (118 – Figure 1) defined between an inner shell and an outer shell (as evidenced by Bronson – see Figure 2 – combustor liners typically include a hot wall 216 and a cold wall 218 for cooling purposes, the cold wall being considered a “shell”), the combustor (106) further comprising a bulkhead (110 – Figure 1) extending between the inner shell and the outer shell; and

convectively cooling the liner panel (114) mounted to one of the inner shell and the outer shell (in this case, liner 114 would be mounted to the outer shell) aft of the bulkhead (110) with a first plurality (comprising rows 204, 206, 208, 210, and bottom half of 212) of effusion holes (201) disposed in a first section of the liner panel (114), a first portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201) extending in a substantially circumferential direction (+/- X direction), a second portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201), disposed forward (-Y direction) of the first portion, transitioning from the substantially circumferential direction toward a substantially forward direction (towards upstream end 200), from the outer surface (115 – Figure 1) to the inner surface (113) – (shown by the arrows of effusion holes 201 in Fig. 2, which indicate that the effusion hole extends in the direction of the arrows), as a first axial distance from the first portion increases, a third portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201), disposed aft (+Y direction) of the first portion, transitioning from the substantially circumferential direction to a substantially aft direction (towards downstream end 202), from the outer surface (115) to the inner surface (113) – (shown by the arrows of effusion holes 201 in Fig. 2, which 
Regarding claim 12, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 11, and Critchley further teaches (Figure 2) the liner panel (114) further comprises a second section comprising a second plurality of effusion holes (the row of effusion holes 201 where ref. number “120” points to) extending through the liner panel (114) between the inner surface (113) and the outer surface (opposite of 115).
Regarding claim 13, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 12, and Critchley further teaches (Figure 2) the second plurality of effusion holes (201) has a greater density of effusion holes than the first plurality (204, 206, 208, 210, and bottom half of 212) of effusion holes (201) – (as shown in Figure 2, the effusion holes in the row of ref. number “120” are more densely packed, due to the shorter distance in the x-direction between two adjacent holes, than those of rows 204, 206, 208, 210, and bottom half of 212. Therefore, the density of holes in the second section is greater than the average density of holes for the combined rows of 204, 206, 208, 210, and bottom half of 212).
Regarding claim 14, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 13, and Critchley further teaches (Figure 2) each effusion hole (201) of the second plurality of effusion holes (the row of effusion holes 201 where ref. number “120” points to) is directed in the substantially aft direction (as shown in Figure 2, the arrows in row 120 are pointing in the downstream, or aft, direction) from the outer surface (115) to the inner surface (113).
Regarding claim 15, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 14, and Critchley further teaches (Figures 1 and 2) directing cooling air toward an aft surface of the bulkhead (110 – Figure 1) with the second portion (row 204 – Figure 2) of the first plurality of effusion holes (201) – (as shown in Figure 1, liner panel 114 extends towards bulkhead 110. 
Regarding claim 16, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 15, and Critchley further teaches (Figures 1 and 2) providing a heat shield panel (see annotated Figure 1 on page 7) mounted to the aft surface of the bulkhead (110 – Figure 1) and cooling the heat shield by directing cooling air toward the heat shield with the second portion (204 – Figure 2) of the first plurality of effusion holes (201) – (as shown in Figure 1, liner panel 114 extends towards bulkhead 110. Therefore, the second portion of cooling holes, which is located near upstream end 200, would direct cooling air toward the heat shield panel).
Regarding claim 17, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 14, and Critchley further teaches (Figure 4) effusion holes (201) of the first plurality of effusion holes (201) are oriented through the liner panel (114) at an angle (294) between 15 and 35 degrees relative to the inner surface (113) of the liner panel (114) – (Col. 4, ll. 23-26: “The effusion holes 201 are angled such that a longitudinal centerline 292 of the hole forms a 15° to 30° angle 294 with respect to a tangent of the surface 113 of the liner 114”). Note that the range of 15° – 30° overlaps the range of 15° – 35°.
Regarding claim 18, Critchley teaches (Figures 1 and 2) a combustor (106 – Figure 1) for a gas turbine engine (Title: “Combustors and combustion systems for gas turbine engines”), the combustor (106) comprising:

a combustion chamber (118 – Figure 1) defined between an inner shell and an outer shell (as evidenced by Bronson – see Figure 2 – combustor liners typically include a hot wall 216 and a cold wall 218 for cooling purposes, the cold wall being considered a “shell”);

a bulkhead (110 – Figure 1) extending between the inner shell and the outer shell; and

a liner panel (114) mounted to one of the inner shell and the outer shell (in this case, liner 114 would be mounted to the outer shell) aft of the bulkhead (110), the liner panel (114) comprising a first section comprising a first plurality (comprising rows 204, 206, 208, 210, and bottom half of 212) of effusion holes (201) extending through the liner panel (114) between an inner surface (113) and an outer surface (115 – Figure 1), a first portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201) extending in a substantially circumferential direction (+/- X direction) and a third portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201), disposed aft (+Y direction) of the first portion, transitioning from the substantially circumferential direction to a substantially aft direction (towards downstream end 202), from the outer surface (115) to the inner surface (113) – (shown by the arrows of effusion holes 201 in Fig. 2, which indicate that the effusion hole extends in the direction of the arrows), as a second axial distance from the first portion increases, the third portion (210 and bottom half of 212) of the first plurality of effusion holes (201) comprising a plurality of effusion hole rows (as shown in Figure 2, the third portion has many rows), each effusion hole row extending in the substantially circumferential direction (left/right of Figure 2) along the liner panel (114) and effusion holes (201) of each effusion hole row of the plurality of effusion hole rows, proceeding axially aft (toward downstream end 202) from the first portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201), are directed increasingly toward the substantially aft direction and away from the substantially circumferential direction (as shown in annotated Figure 2 on page 5, the effusion holes in the first portion start off in the circumferential direction and transition to the aft direction as one approaches row 212), the plurality of effusion hole rows comprising at least four effusion hole rows (as shown in Figure 2, the third portion contains twelve effusion hole rows), the effusion holes (201) of the first plurality of effusion holes (201) oriented through the liner panel (114) at an angle (294) between 15 and 35 degrees relative to the inner surface (113) of the liner panel (114) – (Col. 4, ll. 23-26: “The effusion holes 201 are angled such that a longitudinal centerline 292 of the hole 294 with respect to a tangent of the surface 113 of the liner 114” – Note that the range of 15° – 30° overlaps the range of 15° – 35°);
wherein a second portion (see annotated Figure 2 on page 5) of the first plurality of effusion holes (201), disposed forward (-Y direction) of the first portion, transitions from the substantially circumferential direction toward a substantially forward direction (towards upstream end 200), from the outer surface (115) to the inner surface (113) – (shown by the arrows of effusion holes 201 in Fig. 2, which indicate that the effusion hole extends in the direction of the arrows), as a first axial distance from the first portion increases.
Regarding claim 19, Critchley, as evidenced by Bronson, teaches the invention as claimed and as discussed above for claim 18, and Critchley further teaches (Figure 2) the liner panel (114) further comprises a second section comprising a second plurality of effusion holes (the row of effusion holes 201 where ref. number “120” points to) extending through the liner panel (114) between the inner surface (113) and the outer surface (opposite of 115), the second plurality of effusion holes (201) having a greater density of effusion holes than the first plurality (204, 206, 208, 210, and bottom half of 212) of effusion holes (201) – (as shown in Figure 2, the effusion holes in the row of ref. number “120” are more densely packed, due to the shorter distance in the x-direction between two adjacent holes, than those of rows 204, 206, 208, 210, and bottom half of 212. Therefore, the density of holes in the second section is greater than the average density of holes for the combined rows of 204, 206, 208, 210, and bottom half of 212) and each effusion hole (201) of the second plurality of effusion holes (the row of effusion holes 201 where ref. number “120” points to) being directed in the substantially aft direction (as shown in Figure 2, the arrows in row 120 are pointing in the downstream, or aft, direction) from the outer surface (115) to the inner surface (113).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely solely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that “Critchley et al. (U.S. Patent No. 7,942,006), referenced on Page 11 of the Office Action, does not disclose or suggest the features of Applicant’s amended claims 1, 11, and 18”, Critchley teaches all the limitations of amended claims 1, 11, and 18 due to the recitation “a liner panel mounted to one of the inner shell and the outer shell”. This means that Critchley’s liner panel 114 as shown in Fig. 2 may be mounted to either the inner shell or the outer shell, but not necessarily both. Therefore, Critchley’s liner panel 116 as shown in Fig. 3 is not required in Applicant’s apparatus as claimed in claims 1, 11, and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741